892 F.2d 82
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Reynaldo D. GRAULTY, Trustee of Bishop, Baldwin, Rewald,Dillingham & Wong., Inc., and not individually,Plaintiff--Appellee,v.Sali TODA and Harold K. Toda, Defendants--Appellants.
No. 86-2080.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1989.*Decided Dec. 11, 1989.

Before SNEED, KOZINSKI and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Defendants failed to oppose the Trustee's motion for summary judgment;  accordingly, they failed to raise any issues of material fact and the motion was properly granted.   See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);  Fed.R.Civ.P. 56(e).   To this day, defendants have alleged not a single fact suggesting that the monies paid to them were other than a fraudulent conveyance, returnable to the Trustee pursuant to 11 U.S.C. § 548(a)(2)(A) (Supp.  V 1987).   That defendants were represented below by counsel unfamiliar with bankruptcy law is not itself sufficient grounds for reversing the grant of summary judgment.


3
The Trustee argues that defendants' appeal is frivolous and seeks sanctions pursuant to Fed.R.App.P. 38.   We agree, and award sanctions in the amount of $1000 plus double costs.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3